
	

114 HRES 522 IH: Supporting the designation of November 1 through November 7, 2015, as “National Apprenticeship Week”.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 522
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Miss Rice of New York (for herself, Mr. Pocan, Ms. Wilson of Florida, and Mr. Polis) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Supporting the designation of November 1 through November 7, 2015, as National Apprenticeship Week.
	
	
 Whereas there are more than 445,000 active apprenticeships throughout the United States; Whereas an apprentice earns an average starting annual salary of over $50,000, and can earn $300,000 more over the course of his or her career than someone who does not serve as an apprentice;
 Whereas for every $1 spent on apprenticeships, employers receive $1.47 back in increased productivity;
 Whereas apprenticeships provide the training and skills needed to meet the demands of a 21st-century economy;
 Whereas the Department of Labor recently awarded $175 million in American Apprenticeship Grants to 46 recipients;
 Whereas apprenticeships offer employers the opportunity to build a continuous stream of talent in-house, instead of looking outside to hire new workers; and
 Whereas more than 150,000 employers and labor management organizations participate in registered apprenticeship programs: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Apprenticeship Week;
 (2)recognizes the importance of apprenticeships in developing a well-trained and highly-skilled workforce; and
 (3)commends organizations and employers that actively support apprenticeship programs.  